Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Matthew Russell, on 07/11/2022.

CLAIMS:
The application claims 1, 9 and 16 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A mobile device, comprising: 
a memory to store a mobile application comprising instructions; and 
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the mobile application on the processing circuitry to: 
present in a display an indication to update one or more default payment methods with a virtual account number for one or more websites, each of the one or more payment methods corresponding with one of the one or more websites; 
receive a user selection of a website of the one or more websites to update a default payment method with the virtual account number; 
present in the display a request for credential information for the website; 
receive a user input comprising the credential information; 
present a veneer screen in the display of the mobile application based on said indication, the veneer screen to indicate the default payment method for the website is being updated with the virtual account number; 
automatically navigate to the website to update the default payment method with the virtual account number when the veneer screen is presented in the display of the mobile application to prevent visual display of the automated navigation to the website; 
determine the website is updated with the default payment method with the virtual account number; and 
present in the display a second indication the default payment method is updated with the virtual account number.

Referring to claim 9: Please replace claim 9 as follows:
9. (Currently Amended) A computer-implemented method, comprising: 
displaying, on a display device, a graphical user interface (GUI) comprising an indication to update default payment methods with a virtual token for merchant sites, each of the payment methods corresponding with one of the merchant sites; 
receiving, via a touch screen input, a user selection of a merchant site of the merchant sites; 
displaying in the GUI a display to enter credential information for the merchant site;
receiving one or more user inputs comprising an entry for the credential information; 
displaying in the GUI a display veneer to indicate the default payment method for the merchant site is being updated with the virtual token; 
while the display veneer is being displayed in the GUI, automatically navigating to the merchant site to update the default payment method, wherein the veneer screen prevents visual display of the automated navigation of the website;
detecting the update of the default payment method with the virtual token is complete; and 
presenting in the GUI a second indication that the default payment method is updated.

Referring to claim 16: Please replace claim 16 as follows:
16. (Currently Amended) A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to: 
present in a display an indication to update one or more default payment methods with a virtual account number for one or more websites, each of the one or more payment methods corresponding with one of the one or more websites; 
receive a user selection of a website of the one or more websites to update a default payment method with the virtual account number; 
present in the display a request for credential information for the website; 
receive a user input comprising the credential information; 
present a veneer screen in the display based on said indication, the veneer screen to indicate the default payment method for the website is being updated with the virtual account number; 
automatically navigate to the website to update the default payment method with the virtual account number when the veneer screen is presented in the display of the mobile application to prevent visual display of the automated navigation to the website; 
determine the website is updated with the default payment method with the virtual account number; and 
present in the display a second indication the default payment method is updated with the virtual account number.


Reasons for Allowance
The application claims 1, 9 and 16 are allowed. The closest prior art of record, particularly Best discloses system for pushing payments to multiple sites, wherein an indication to update one or more default payment information associated with a website is received, and automated navigation to change payment information occurs. Magistrado discloses alternate screen reveal for privacy wherein private data or actions are blocked from view. Best and Magistrado either alone or in combination fail to disclose indication to update one or more default payment methods with a virtual account number for one or more websites, and automatically navigating to the website to update the default payment method with the virtual account number when the veneer screen is presented in the display of the mobile application to prevent visual display of the automated navigation to the website. Thus, these references and other cited prior art does not disclose, with respect to independent claims, the combination of limitations -"(A) presenting in a display an indication to update one or more default payment methods with a virtual account number for one or more websites; receiving a user selection of a website of the one or more websites to update a default payment method with the virtual account number; (B) presenting a veneer screen in the display based on said indication, the veneer screen to indicate the default payment method for the website is being updated with the virtual account number; automatically navigating to the website to update the default payment method with the virtual account number when the veneer screen is presented in the display of the mobile application to prevent visual display of the automated navigation to the website;  (C) determining the website is updated with the default payment method with the virtual account number; and presenting in the display a second indication the default payment method is updated with the virtual account number”, in the recited context.
All of the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/
Primary Examiner, Art Unit 2433